This appeal is from a decree of the circuit court sitting in equity, dismissing the petition of appellant, seeking a modification of an allowance for the support of his wife and two minor sons in an unresisted divorce proceeding in which the decree was granted less than two years before the filing of the petition for modification, the amount of the allowance being fixed by agreement between the parties.
The petition alleges in substance that because of the losses suffered by the petitioner and depreciations in the earning of *Page 541 
his business he is unable to pay the sum fixed by the agreement of the parties which was written into the decree.
The petition was heard on evidence given ore tenus and the decree concluded "that the respondent and petitioner is not entitled to the relief prayed for in said petition and the amendment thereto."
After careful examination of the record we are not convinced that the conclusion expressed in the decree is erroneous and as a statement of the facts and treatment of the evidence would serve "no useful purpose as a precedent," keeping within the letter and spirit of the statute, we refrain from such treatment and feel content merely to affirm the decree. Code 1940, Tit. 13, § 66; Beasley v. Ross, 234 Ala. 335,174 So. 764; McCrary v. Matthews, 235 Ala. 409, 179 So. 367.
Affirmed.
GARDNER, C. J., and LIVINGSTON and SIMPSON, JJ., concur.